UNIFORM RULES GOVERNING COURT REPORTING AND
TRANSCRIPTS


Rule 4001. Scope of Rules[.] and Policy

(A) These rules shall govern the making, preserving and transcribing of the
    record of proceedings [before any trial court of record] in the judicial
    districts within the Unified Judicial System.

(B)   Because complete and verbatim notes of testimony and transcripts are
      integral to the official record of court proceedings, it is the policy of the
      Unified Judicial System to ensure that (1) qualified court reporting services
      are available in each judicial district and that court reporters are fairly
      compensated, (2) transcripts are timely produced and are affordable to all
      litigants, and (3) efficient technologies are employed to reduce litigation
      costs and conserve public resources.

Comment: These rules are promulgated pursuant to the administrative and
supervisory authority granted to the Supreme Court by Article V, § 10 of the
Pennsylvania Constitution. See also 42 Pa.C.S.A. §1724(a)(10).

      Pursuant to Order No. 466 Judicial Administration Docket (August 12,
2016), Pa.R.J.A. Nos. 4001-4016 shall become effective in the First Judicial
District and the Fifth Judicial District on July 1, 2017. For the period from
January 1, 2017 through July 1, 2017, the First Judicial District and Fifth
Judicial District shall be governed by Pa.R.J.A. Nos. 5000.1-5000.13, which
are rescinded as to all other judicial districts as of January 1, 2017.



Rule 4002. Definitions

Condensed transcript means a miniaturized copy of the original transcript printed
in such a way as to place more than one page of transcript on a single sheet of
paper.

Court Administrator means the Court Administrator of Pennsylvania.
Court recorder means an individual employed, contracted or utilized by a court to
record testimony by electronic means (audio or audio-visual).

Court reporter means an individual employed, contracted or utilized by a court to
record testimony whether through use of a stenotype machine, stenomask
equipment, written symbols, or otherwise.

Court reporter’s dictionary is a computer file that matches a court reporter’s steno
strokes with English text. A court reporter’s personal dictionary is an essential part
of a computer aided transcription (CAT) system.

Court reporting personnel includes court reporters, court recorders,
transcriptionists and any other personnel whether employed or contracted who
make the court record for use in any Pennsylvania court.

Daily transcript means a transcript delivered within eighteen (18) hours of an
official request, not including weekends or official court holidays. For the purposes
of additional payment, a transcript is a daily transcript only if it is in fact delivered
within the above time limit.

Digital audio files are those files created by digital recording systems and saved in
a format that allows storage and playback through computer applications.

District Court Administrator means the County Court Administrator.

Electronic transcript means an official transcript delivered in an electronic, non-
paper medium.

Expedited transcript means a transcript delivered within seventy-two (72) hours of
an official request, not including weekends or official court holidays. For the
purposes of additional payment, a transcript is an expedited transcript only if it is
in fact delivered within the above time limit.

Filing office refers to an office without regard to title that has the responsibility and
function in each judicial district to maintain the official dockets and case files of
the court.




                                            2
[Financial institution account identifiers means financial institution account
numbers, credit card numbers, debit card numbers, PINS or passwords to
secure accounts, and other account identifying information.]



Notes of testimony means the official recording of an oral proceeding made
whether through use of an electronic device, stenomask equipment, stenotype
machine, written symbols, or otherwise; and includes the dictionary, media storage
files, and other documentation needed to prepare a transcript.

Ordinary transcript means a transcript [ordered for delivery within the time
limits set forth in Rule 2011.] necessary for an appeal or to otherwise advance
litigation and required under a time frame set by a Pennsylvania Rule of
Court regarding the delivery of court transcripts or by court order. An
example of a non-ordinary transcript is one requested by a litigant when no
matters are open before the court or where the transcript is ordered by a
third party.

President Judge means the president judge in each judicial district, his or her
designee, or any judicial officer recognized by the Court Administrator as
having administrative authority.

Rough draft transcript (computer diskette, hard paper copy, or electronically
distributed) is an unedited and uncertified transcript that may contain untranslated
or mistranslated stenotype symbols. This also includes notes that appear on paper,
unedited electronic data, tapes or other media in the original state in which they
existed when they were taken at the time of testimony.

Same day delivery means transcripts delivered within 6 hours of the close of
the court session, divided by morning and afternoon with the line of
demarcation being lunch or mid-day recess.

Transcript means a certified, written, verbatim record of a proceeding.

Transcriptionist means any person employed, contracted or utilized by a court to
prepare a transcript of a proceeding from an electronic or other recording. A court
recorder and a court reporter may also serve as a transcriptionist.

                                          3
Rule 4003. Committee on Court Reporting and Transcripts

(A)   The Committee on Court Reporting and Transcripts shall consist of the
      following members appointed by the Supreme Court of Pennsylvania, one of
      whom shall be designated as Chair and one of whom shall be designated as
      Vice-Chair:

      (1) One representative of the Superior Court of Pennsylvania;

      (2) One representative of the Commonwealth Court of Pennsylvania;

      (3) Two president judges of the courts of common pleas chosen from among
      the judicial districts of the Commonwealth;

      (4) Two members of the County Commissioners Association of
      Pennsylvania;

      [(4)] (5) The district court administrator of the Philadelphia County Court of
      Common Pleas;

      [(5)] (6) The district court administrator of the Allegheny

      County Court of Common Pleas;

      [(6)] (7) Two district court administrators chosen from among the judicial
      districts of the Commonwealth other than Philadelphia and Allegheny;

      [(7)] (8) Two providers of court reporting services representing the various
      methods currently in usage within Pennsylvania; and

      [(8)] (9) Two members of the Pennsylvania Bar.

(B)   Initial appointments shall be for one-, two- or three-year terms, and these
      members may serve one additional three-year term. Thereafter
      appointments shall be for three years and members shall serve no more than
      two consecutive three-year terms. A replacement appointee shall serve for
      the balance of the unexpired term.

(C)   The Committee shall review current rules and practices, and, upon
      concurrence of the Court Administrator, recommend revisions to the
      Uniform Rules Governing Court Reporting and Transcripts as may be
                                         4
      necessary to effectuate the policy of these rules.

(D)   The Administrative Office shall provide staff support to the Committee.



Rule 4004. Qualifications [and Certification] of Court Reporters and Court
Recorders

(A)   No person shall be employed or utilized by a court as a court reporter or
      court recorder unless approved [certified] by the president judge or his or
      her designee as meeting the minimum criteria set forth in subdivision (B)(1),
      (B)(2), or (C) except

      (1)   those persons already employed or utilized by a court at the time of
            the adoption of these rules or

      (2)   those court reporters who hold and maintain a professional
            certification.

(B)   The minimum criteria for qualification [certification] of a court reporter,
      for both stenographic and voice writing, are the following:

      (1)   stenographic requirements: the court reporter is capable of recording
            proceedings at a 95% accuracy level at the following speeds:

            (a)    literary at 180 w.p.m.

            (b)    jury charge at 200 w.p.m.

            (c)    testimony and question and answer at 225 w.p.m.

      (2)   voice writing requirements: the court reporter is capable of recording
            proceedings at a 95% accuracy level at the following speeds:

            (a)    literary at 200 w.p.m.

            (b)    jury charge at 225 w.p.m.

            (c)    two-voice question and answer at 250 w.p.m.

(C)   The minimum criteria for qualification [certification] of a court recorder

                                            5
      are the following:

      (1)   full familiarity with the controls of the electronic audio or audio-
            visual equipment;

      (2)   adequate hearing acuity to assure a high quality recording;

      (3)   insistence on clarity of the recording;

      (4)   ability to quickly diagnose and correct routine malfunctions;

      (5)   proficiency in note taking; and

      (6)   understanding of courtroom procedures and vocabulary.

(D)   All persons employed or utilized by a court as a court reporter or court
      recorder, including those employed or utilized prior to the adoption of these
      rules, shall be requalified [recertified] as meeting the above criteria at least
      every three (3) years.

      (1)   Court reporters shall be requalified [recertified] every three (3)
            years upon completion of thirty (30) hours of continuing professional
            education [every three (3) years.] which has been properly
            accredited or certified by the National Court Reporters
            Association. Proof of attendance shall be submitted to the president
            judge or his or her designee.

      (2)   Court recorders shall be requalified [recertified] every three (3)
            years. The president judge may rely upon reports of the district court
            administrator and the judicial district’s judges and quasi-judicial
            officers to determine whether the requirements set forth in subdivision
            (C) are satisfactorily met. Those reports must be based on recent
            courtroom experience and a review of work products (e.g., lists, log
            notes, CD recordings) for accuracy, timeliness and quality.

(E)   Any person who fails to meet the minimum criteria at the time of
      requalification [recertification] shall be given six months to comply.
      Anyone who fails to comply with this subdivision shall be prohibited from
      serving as a court reporter or court recorder.

                                          6
[(F) The president judge shall verify annually to the Court Administrator
     compliance with this rule on forms developed by the Administrative
     Office.]

Rule 4005. Approval of Transcriptionists

No person or organization shall be employed or utilized by a court as a
transcriptionist unless approved by the president judge.

[Comment: The American Association of Electronic Reporters and
Transcribers (AAERT) recommends the following criteria for
transcriptionists: (a) scores at least 70% on an examination with a timed, 100-
question, written examination on technical aspects of electronic reporting,
courtroom procedures, and vocabulary; and (b) scores at least 98% accuracy
on at least ten text pages produced during a half-hour AAERT-prepared
audiotape in ASCII, Word, WordPerfect, or WordStar.]



Rule 4006. Employment and Duties of Court Reporting Personnel

(A)   The president judge or his or her designee shall select, appoint, and
      supervise court reporting personnel for the district. The number of court
      reporting personnel in any district shall be adequate to support the full and
      unrestricted operation of the courts.

(B)   The president judge or his or her designee shall assign court reporting
      personnel in a manner as to

      (1)   cover all proceedings and timely produce all transcripts; and

      (2) substantially equalize the workload of recording testimony, and of
      transcript production and generating fees.

(C)   All court reporting personnel are officers of the court with a duty to comply
      with all court regulations and orders and to maintain the highest standards of
      professional and ethical conduct.



                                          7
(D)   No court reporting personnel shall work outside his or her official duties
      unless such work is permitted under the Code of Conduct For
      Employees of the Unified Judicial System (see Section VI (F)) and he or
      she is in substantial compliance with these rules regarding timeliness of
      transcripts as determined by the president judge. [unless in full
      compliance with all rules regarding timeliness of transcripts.]

(E)   All court reporters must ensure that the court will have access and the
      ability to obtain the notes of testimony and all other record proceedings
      of the court in the event of the inability, unavailability, or unwillingness
      of the court reporter to do so within the time frame established by these
      rules. [All court reporters using computer-aided transcription are
      required to submit to the president judge or his or her designee a copy
      of the reporter's dictionary upon employment or contractual
      engagement. An updated dictionary must be provided to the president
      judge or his or her designee at least quarterly.]


Comment: The Committee recommends that court reporters assure, in the
event of unavailability or incapacity, that the court is able to access court
reporter notes or work product so that all transcripts can be recovered. The
Committee recommends that each court reporter should provide certification
every 6 months that at a minimum, the court reporter has provided one of the
following methods or mechanisms for recovering transcripts:

  (1) contracting with an available scopist capable of translating the court
  reporter's notes;

  (2) generating court reporter notes on a software program recognized by
  the court/district court administrator;

  (3) providing the district court administrator with a current copy of the
  court reporter's dictionary; and/or

  (4) providing translated steno notes in ASCII format.



                                        8
(F)   Court reporters, court recorders and transcriptionists shall file a monthly
      report with the district court administrator of all ordered or requested
      transcripts for matters on appeal, in chronological order indicating the date
      of each order or request, the case name and number, whether the transcript
      requires rapid completion (e.g., a Children’s Fast Track appeal), the
      approximate length of the record to be transcribed, the status of the
      transcription, and the expected date of the filing of the transcript. A court
      reporter, court recorder or transcriptionist must coordinate with the district
      court administrator or his or her designee whenever courtroom coverage
      must be arranged in order to timely deliver the transcript.

(G)   The president judge shall determine the internal procedure in his or her
      judicial district for tracking the timely fulfillment of all other requests
      and orders for transcript of court proceedings in matters not under
      appeal. It is the duty of each president judge or his or her designee to
      assure compliance with the timely delivery of all transcripts as required
      by these rules.

      [The district court administrator shall prepare a summary statistical
      report of the number of transcripts requested, delivered and pending, as
      well as the age of all pending transcripts, which shall be forwarded to
      the Administrative Office quarterly on forms designed by the Court
      Administrator.]

(H)   The district court administrator shall prepare a summary statistical
      report of all cases under appeal including the number of transcripts
      requested, delivered and pending, as well as the age of all pending
      transcripts, which shall be forwarded to the Administrative Office
      quarterly on forms designed by the Court Administrator.

(I)   All court reporting personnel and county administrative personnel are
      required to comply with all standing and special requests of the
      Administrative Office for information, including information on transcript
      cost and fee payments and data relative to transcript production, delivery,
      and delay.



                                         9
Rule 4007. Requests for Transcripts

(A) All requests for transcripts shall be set forth on a standardized form provided
    by the Court Administrator. The form shall indicate the current rates
    authorized to be charged for transcripts under these rules.

(B) For an ordinary transcript, the party requesting a full or partial transcript of a
    trial or other proceeding shall file the original request with the district court
    administrator or other appropriate filing office of the court. The requesting
    party shall also serve copies of the formal request to: [Copies of the formal
    request shall be delivered to:]

      (1)    the judge presiding over the matter;

      (2)    the court reporter, court recorder or transcriptionist;

      (3) the district court administrator or his or her designee (if not filed with
      the district court administrator); and

      (4)    opposing counsel, but if not represented, the opposing party.

(C) In courts where daily, expedited, same day or rough draft transcripts are
    available, requests for these transcripts shall be filed in writing in the
    appropriate filing office at least 10 days prior to the proceeding. Copies of the
    written request shall be delivered as required by subsection (B). In the event of
    an emergency, a party may request by oral motion a daily, expedited or rough
    draft transcript.

(D) When a [private] litigant [who is responsible for the costs] requests a
    transcript,

      (1) the litigant ordering a transcript shall make partial payment in an
         amount established by local rule. [of the estimated cost of the
         transcript to the court's designee.] Deposit checks are to be made
         payable to the judicial district or county, as set by local rule, and shall
         be delivered to the district court administrator or other court
         designee.



                                          10
      (2) the court reporter or transcriptionist shall prepare the transcript upon
           direction of the court's designee.

      (3) the court reporter, court recorder or transcriptionist shall notify the
         ordering party and the court's designee of the completion of the transcript
         and deliver a copy of the transcript to the judge presiding over the matter.
         Checks for the final balance are to be made payable to the judicial district
         or county.

      (4) upon payment of any balance owed, the court reporter, court recorder or
          transcriptionist shall deliver the original transcript to the appropriate
          filing office and copies to the parties. Checks for the final balance are
          to be made payable to the judicial district or county, as set by local
          rule, and shall be delivered to the district court administrator or
          other court designee.

(E) When a litigant requests a transcript, but cannot pay for the transcript
    because of alleged economic hardship, the court shall determine economic
    hardship pursuant to the procedure set forth in Rule 4008(B). In cases of
    economic hardship, where the matter is under appeal or a transcript is
    necessary to advance the litigation, the costs of procuring the transcript
    shall be waived or otherwise adjusted by the court. In cases of economic
    hardship where there is no appeal pending or there exists no obvious need
    for the transcript to advance the litigation, the requesting party must
    demonstrate reasonable need before the court shall waive or adjust the
    cost of obtaining the transcript.

(F) When a transcript is requested for which the court or county is responsible for
    the cost, the court reporter, court recorder or transcriptionist shall prepare the
    transcript without the necessity of a deposit. [upon receipt of the request.]

Comment: Nothing in this rule prevents a local court from adopting an electronic
filing request procedure provided the request is effectively communicated to the
listed persons.

Within the framework of these rules, the particular methods and logistics for
receiving and accounting for costs is left to the discretion of the president judge

                                          11
and district court administration. Note, however, that deposit checks and final
payment checks are to be made payable to the judicial district or county, not to the
individual court reporter or transcriptionist preparing the transcript.

It is anticipated that court reporters shall continue to be compensated for the
preparation of transcripts pursuant to local rule or practice. It is not
contemplated that this rule shall interfere with or otherwise limit the income
of court reporters. In this regard, the Committee recognizes that in certain
jurisdictions, court reporters earn a substantial portion of their income
through the preparation of transcripts. It shall remain the duty of the
president judge and district court administrator to assure that the
implementation of these rules does not unfairly limit the ability of court
reporters to be properly compensated for their professional services.

The rule also recognizes that unreasonable demands for free or reduced-cost
transcripts can result in a significant economic burden on the court system;
for this reason, the rule attempts to distinguish necessary and nonessential
requests.



Rule 4008. Transcript Costs Payable by a Requesting Party Other Than the
Commonwealth or a Subdivision Thereof

(A) Costs

      (1)    The costs payable by a requesting party, other than the
             Commonwealth or a subdivision thereof, for [an electronic] a
             transcript in an electronic format shall not exceed:

        (a) for an ordinary transcript, $2.50 [$2.25] per page;

        (b) for an expedited transcript, $3.50 [$3.25] per page; [and]

        (c) for a daily transcript, $4.50 [$4.25] per page[.]; and

        (d) for same day delivery, $6.50 per page.



                                         12
    (2) When the transcript is prepared in bound paper format, the costs shall be in
        accordance with paragraph (1) relating to electronic format plus a
        surcharge of $0.25 per page.

Comment: The rules encourage the use of electronic transcripts which will result
in reduced costs for preparing and distributing transcripts. No-cost, user-friendly
software is available for converting text files into PDF format (see Rule 4010(B)).
Unlike paper transcripts, electronic transcripts can offer features such as keyword
searches, copy and paste functions, and speedy transmission. Moreover, the ability
to store transcripts and reporters’ notes on disks and networks should greatly
reduce the courts’ storage costs. Electronic systems support the business trend of
moving toward paperless operations and also respond to ecological concerns by
reducing paper waste.
Many attorneys/litigants [judges] prefer to read paper transcripts, including
condensed transcripts, and these rules do not inhibit the practice. However, when a
condensed paper transcript is ordered by a party, the surcharge of $0.25 per page in
Rule 4008(A)(2) shall refer to $0.25 per sheet of paper, regardless of the number of
pages of transcript on the sheet.


(B) Economic hardship – minimum standards

      (1)   Transcript costs for ordinary transcripts in matters under appeal or
            where the transcript is necessary to advance the litigation shall be
            waived for a litigant who has been permitted by the court to proceed
            in forma pauperis or whose income is less than 125 percent of
            [below] the poverty line as defined by the U.S. Department of Health
            and Human Services (HHS) poverty guidelines for the current year.

      (2)   Transcript costs for ordinary transcripts in matters under appeal or
            where the transcript is necessary to advance the litigation shall be
            reduced by one-half for a litigant whose income is less than 200
            percent of the poverty line as defined by the HHS poverty guidelines
            for the current year.



                                         13
      (3) Transcript costs for ordinary transcripts in matters that are not
          subject to an appeal, where the transcript is not necessary to
          advance the litigation, or for expedited, daily, rough draft or same
          day transcripts may be waived at the court’s discretion for parties
          who qualify for economic hardship under subdivision (B)(1) or
          (B)(2) and upon good cause shown. [The court shall advise litigants
          of the procedure for requesting a waiver or reduction of costs.]

      (4) The application to waive all or a portion of costs for ordinary
          transcripts shall be supported by an affidavit substantially in the
          form required by Rule 240(h) of the Pennsylvania Rules of Civil
          Procedure.

Comment: Transcript costs can be quite expensive. By establishing minimum
standards, subdivision (B) is intended to ensure that costs do not effectively deny
access to the court system to impoverished persons and persons of limited financial
means when further proceedings necessitate a transcript. The rule also recognizes
that unreasonable demands for free or reduced-cost transcripts can result in a
significant economic burden on the court system; for this reason, the rule
attempts to distinguish necessary and nonessential requests. Procedures for
waiving or reducing transcripts costs must be published by the court and clearly
communicated to litigants.

Litigants who have been approved for representation by legal aid services are
not required to prove economic hardship. Legal aid clients shall be entitled to
obtain ordinary transcripts for no cost.



(C)   Assignment and allocation of transcript costs

      (1)   Assignment of costs. The requesting party, or party required by
            general rule to file a transcript, shall be responsible for the cost of the
            transcript. Costs shall not be assessed against any party for transcripts
            prepared at the initiation of the court.

      (2)   Allocation of costs. When more than one party requests the transcript,
            or are required by general rule to file the transcript, the cost shall be

                                         14
             divided equally among the parties.

(D)   Copies of transcript

      A request for a copy of any transcript previously ordered, transcribed
      and filed of record shall be provided according to the following
      schedule:

             (1) $0.75 per page bound, paper format; and,

             (2) $0.50 per page electronic copy.

      [(1)   An electronic copy of the transcript shall be provided without
             charge to all parties other than the requesting party. A paper
             copy may be purchased at the surcharge rate specified in Rule
             4008(A)(2).

      (2)    The cost of copies prepared for the court or filing office are
             included in the costs set forth in Rule 4008(A) and shall not be
             charged to any party.

      (3)    The cost charged to the public for a copy of a transcript that has
             been filed of record shall not exceed $0.25 per page.]

Comment: With respect to a non-party (i.e., general public) request for a
photocopy of a transcript, Rule 4007(D)(4) anticipates that the filing offices of
the judicial district are the proper custodians of court case records and
transcripts. Rule 4008(D) provides that the cost charged to the public for a
transcript copy that has been filed of record shall not exceed $0.75 per page,
regardless of the form or location in which the transcript is filed or stored.

 [As no additional effort is needed to produce a copy of an electronic
transcript, no copy charges may be levied upon the parties. With respect to a
non-party (i.e., general public) request for a photocopy of a transcript, Rule
4007(D)(4) anticipates that the filing offices of the judicial district are the
proper custodians of court case records and transcripts. Rule 4008(D)(3)
provides that the cost charged to the public for a transcript copy that has been
filed of record shall not exceed $0.25 per page, regardless of the form or
location in which the transcript is filed or stored. At this time, the rules do
                                        15
not require the sale of electronic transcripts to the public.]



(E) Additional Costs

No transcript or related costs may be charged to the parties or the public other than
those listed in subdivisions (A), (B) and (D) without the written approval of the
Court Administrator, except that a judicial district may enact a local rule that
permits a trial judge to impose a reasonable surcharge in cases such as mass
tort, medical malpractice or other unusually complex litigation, where there is
a need for court reporters to significantly expand their dictionary.

Comment: Pursuant to local rule, a reasonable fee may be charged for a
secure electronic feed which instantaneously delivers the translated notes
from the court reporter to a laptop, tablet, phone, or other portable electronic
device via cable, wifi, router, or Bluetooth to parties, the media, or other
interested individuals. There shall be no fee charged to the court for such a
connection.



(F) Requests for Rate Increases

The president judge of a judicial district may request an increase in the rates
prescribed in subdivision (A) or (D) by submitting a written request to the
Committee on Court Reporting and Transcripts. The request shall only be
approved where it is established that the judicial district faces an economic
hardship caused by the current rates and that the requested rates are reasonable. If
the Committee approves the request by majority vote, it shall be forwarded to the
Court Administrator for review. If the Court Administrator determines that the
increase is necessary, the request shall be forwarded to the Supreme Court.

Comment: These rules do not supersede any existing Pennsylvania Rule of
Court regarding the delivery of court transcripts. If there appears to be a
conflict with an existing Pennsylvania Rule of Court, such rule remains in full
force and effect. However, if there appears to be a conflict with any local rule
of court for the delivery of transcripts, these rules take precedence.

                                         16
Rule 4009. Fees and Procedures. [Payable to the Court Reporter or
Transcriptionist by the Judicial District.] Local Rule

Each judicial district shall promulgate and publish a local rule establishing the fees
to be paid for all court reporting products, the procedure for requesting a
transcript, and the procedure for requesting a full or partial fee waiver
pursuant to Rule 4008(B). [the fees to be paid to court reporters and
transcriptionists for all court reporting products.]

      NOTE:       For rules governing the promulgation of local rules, see
Pa.R.J.A. No. 103[(c)].

[Comment: By local rule, each judicial district shall set forth a comprehensive
schedule of fees to be paid to court reporting personnel for all transcript
products. While the maximum costs that may be charged to litigants or the
public is fixed by Rule 4008, and may not be exceeded, a judicial district has
the discretion to pay court reporters and transcriptionists a differing
amount. In sum, these rules provide that litigants pay the transcript costs to
the court according to the statewide schedule set forth in Rule 4008. The
court, in turn, pays transcript fees to the court reporting personnel according
to the fee schedule set by the judicial district.

The fee schedule of a judicial district must specify the fees that court reporters
and transcriptionists are paid for both transcripts requested by litigants and
transcripts requested by the Commonwealth or a subdivision
thereof. Therefore, at a minimum, the local rule required in Rule 4009 must
include the fees payable to court reporters and transcriptionists for (1)
private-party transcripts, (2) transcripts ordered by governmental entities, (3)
indigency and economic hardship cases, and (4) accelerated delivery
surcharges.]



Rule 4010. Format of Transcript

(A)   The format of paper transcripts shall be as follows:

                                          17
 (1) No fewer than 25 typed lines on standard 8-1/2 x 11 paper.
 [Size. Paper size shall be 8 1/2 x 11 inches.]

 (2) No fewer than nine or 10 characters to the typed inch. [Paper. Paper
       shall be opaque, white, archival quality paper, at least 13 pounds
       for both originals and copies.]

 (3) Left-hand margin to be set at no more than 1-3/4 inches. [Preprinted
    Marginal Lines. Pages shall contain preprinted solid left and right
    marginal lines. Preprinted top and bottom marginal lines are
    optional.]

 (4) Right-hand margin to be set at no more than 3/8 inch. [Line
 Numbers. Each page shall bear numbers indicating each line of
 transcription on the page.]

 (5) Each question and answer to begin on a separate line. [Number of
    Lines per Page. Each page shall contain 25 lines of text. The last page
    may contain fewer lines if it is less than a full page of transcription.
    Page numbers or notations (e.g., page headers) shall not be
    considered part of the 25 lines of text.]

(6) Each question and answer to begin no more than five spaces from the
left-hand margin with no more than five spaces from the Q and A to the
text. [Margins. Typing shall begin on each page at the 1 3/4 inch left
margin and continue to the 3/8 inch right margin.]

  (7) Carry-over Q & A lines to begin at the left-hand margin. [Type Size.
The letter character size is to be 12 point with 10 letters to the inch. This
type size provides for approximately 63 characters to each line. Courier
12 point type is recommended.]

 (8) Colloquy material to begin no more than 15 spaces from the left-
   hand margin, with carry-over colloquy to the left-hand margin.
   [Spacing. Lines of text shall be double spaced.

 (9) Quoted material to begin no more than 15 spaces from the left-hand

                                   18
margin, with carry-over lines to begin no more than 10 spaces from
the left-hand margin. [Indentations.

  (a) Q and A. All "Q" and "A" designations shall begin at the left
     margin. The statement following the "Q" and "A" shall begin
     on the fifth space from the left margin. Subsequent lines shall
     begin at the left margin. Since depositions read at a trial have
     the same effect as oral testimony, the indentations for "Q" and
     "A" should be the same as described above. In the transcript,
     each question and answer read should be preceded by a
     quotation mark. At the conclusion of the reading, a closing
     quotation mark should be used.

  (b) Colloquy. Speaker identification shall begin on the tenth space
      from the left margin followed directly by a colon. The
      statement shall begin on the third space after the colon.
      Subsequent lines shall begin at the left margin.

  (c) Quotations. Quoted material other than depositions shall begin
      on the tenth space from the left margin, with additional quoted
      lines beginning at the tenth space from the left margin, with
      appropriate quotation marks used.

  (d) Interruptions of Speech and Simultaneous Discussions.
      Interruptions of speech shall be denoted by the use of a dash
      at the point of interruption, and again at the point the speaker
      resumes speaking.

  (e) Page Heading (also known as "Headers"). A page heading is
      brief descriptive information noted to aid in locating a person
      and/or event in a transcript. Page headings shall appear above
      line 1 on the same line as the page number. This information
      shall not to be counted as a line of transcript.

  (f) Parentheses. Parenthetical notations shall be marked by
      parentheses. They shall begin with an open parenthesis on the
      fifth space from the left margin, with the remark beginning on

                             19
                the sixth space from the left margin. Parentheses are used for
                customary introductory statements such as call to order of
                court or swearing in a witness. Parentheses are also used for
                indicating non-verbal behavior, pauses, and
                readback/playback.]

      (10) Parentheticals and exhibit markings to begin no more than 15 spaces
      from the left-hand margin, with carry-over lines to begin no more than 15
      spaces from the left-hand margin.

(B)    Electronic transcripts shall comply with the format standards set forth in
       Rule 4010(A)(3) through [(9)] (10) for paper transcripts and, in addition,
       shall be in PDF format with the following settings:

          (1) functions disabled: content changes; and

          (2) functions enabled: search, select, copy, paste and print.

Comment: Rule 4010 standards for both paper and electronic transcripts, which
follow the standards of the National Court Reporters Association [which
closely follow federal court standards], assure that all transcripts of proceedings
before the Pennsylvania courts are formatted in the same way, whether prepared by
official court reporters or transcriptionists, contract or per diem personnel, or by
transcription companies.



Rule 4011. Deadline for Delivery of Transcript

(A) Unless otherwise ordered by the court, [t]the court reporter or
    transcriptionist shall deliver the transcript for those cases under appeal
    within 14 days of receiving notice from the district court administrator or
    the court’s designee, as required by Pa.R.A.P. 1922 (a). [within 30
    calendar days of receiving notice to prepare the transcript as provided by
    Rule 4007, unless an accelerated timeframe is mandated by law. The court
    reporter or transcriptionist, upon a showing of good cause to the president
    judge or his or her designee, may request an extension of the deadline for


                                          20
    a period of time not to exceed an additional 30 days. In no case shall more
    than one extension be granted.]

(B) The court reporter or transcriptionist shall deliver transcripts for all other
    requests within 30 calendar days of receiving notice from the district court
    administrator or the court’s designee, as provided by Rule 4007, unless an
    accelerated time frame is mandated by court order, law or local rule.

(C) For requests made by a party required to post a deposit under Rule 4007,
    the 30-day period for delivery of the transcript shall not commence until
    the Rule 4007 deposit is received by the court. In those cases involving
    economic hardship under Rule 4008, the 30-day period for delivery of the
    transcript shall not commence until disposition of the application for
    waiver or reduction of costs. In cases where a reduction of costs is
    granted, the time frame commences once the reduced deposit is received
    by the court.

(D) The court reporter or transcriptionist, upon a showing of good cause to
    the president judge, may request an extension of the deadline for a period
    of time not to exceed an additional 30 days. In no case shall more than one
    extension be granted.

(E) Transcripts prepared pursuant to the Children’s Fast Track Appeal program
    shall be given priority.

          NOTE: For rules governing children’s fast track appeals, see Pa.R.A.P. 102
et seq.

(F) Requests for transcripts unrelated to cases under appeal or in cases where
    no court order has been entered directing transcription shall not be given
    priority. However, in any event such transcripts shall be filed and
    delivered within 45 days, absent an extension for good cause approved by
    the President Judge.

Comment: These rules do not supersede any existing Pennsylvania Rule of
Court regarding the delivery of court transcripts. If there appears to be a
conflict with an existing Pennsylvania Rule of Court, such Rule remains in full


                                           21
force and effect. However, if there appears to be a conflict with any local rule
of court for the delivery of transcripts, these Rules take precedence.



Rule 4012. Sanctions for Delayed Transcript

(A) The president judge may take disciplinary action [, including reassignment,
    reduction of fees, contempt of court, or decertification] against any court
    reporter, court recorder, or transcriptionist where noncompliance with these
    Rules impedes the prompt administration of justice, whether by
    protracted delinquency in a single case or by engaging in a pattern of
    delinquency in a number of cases. [who impedes the prompt
    administration of justice, whether by protracted delinquency in a single
    case or by engaging in a pattern of delinquency in a number of cases.]

[(B) The failure of a court reporter or transcriptionist to complete the notes
     within the time imposed by these rules or by court order, which delays
     transmission of the complete record to the appellate court, interferes
     with the reviewing court’s proceedings. The appellate court may enter
     an order to compel the preparation, filing and transmission of the notes
     and may take disciplinary action including contempt of court or
     reduction of fees.

(C)   A district court administrator or his or her designee may cause a
      transcript to be prepared by another court reporter or transcriptionist
      from notes in the event of the inability, unavailability, or unwillingness
      of the individual who took the notes to do so within the time ordered by
      the court.]

(B) [(D)] The Court Administrator shall notify the Supreme Court of Pennsylvania
      of instances of unreasonable delay in preparing transcripts. The Court
      Administrator may recommend imposition of sanctions, including
      disqualification [decertification] of individual court reporters or
      transcriptionists.

(C) [(E)] The president judge shall ensure that the number, proficiency and
      organization of court reporting personnel in any district are adequate to
                                         22
      support the full and unrestricted operation of the courts. When transcript
      delay is caused by an insufficient supply of qualified court reporters or other
      staff resources, or inefficient management of the court reporting operation,
      the Supreme Court may direct the president judge to take immediate
      corrective actions.



Rule 4013. Certification of Transcript
Court reporting personnel who take the notes, record or transcribe a proceeding
shall certify that the transcript of proceedings is true and correct and meets the
format specifications established by the Supreme Court of Pennsylvania in Rule
4010. When more than one person was engaged in the production of the transcript,
each shall certify as to his or her contribution.



Rule 4014. Redaction of Personal Data Identifiers

(A) On its own motion, or upon motion of any party, the court may order the court
    reporter or transcriptionist preparing the transcript to redact confidential,
    personal and/or financial data and other identifiers. [the following
    personal data identifiers:

      (1)   Social Security numbers;

      (2)   financial institution account identifiers;

      (3)   dates of birth;

      (4)   names of minor children;

      (5)   home addresses and telephone numbers; and

      (6)   other identifiers as privacy and security may require.]

(B)   Information that is redacted shall, unless otherwise directed by the court,
      appear in transcripts that are provided to the court and to the parties, but not
      in any transcript filed in the appropriate filing office or provided to any other

                                          23
      requestor.


Rule 4015. Ownership of Notes

Notes of testimony of court proceedings, stenographic notes, tapes, rough draft
transcripts or other media used by court reporting personnel to record or monitor a
proceeding in or for a court as well as any transcriptions thereof are the exclusive
property of the judicial district.

Comment: Nothing in these rules prohibits someone who has lawfully obtained a
transcript from making a copy.

The ownership of court reporting software and equipment, when purchased
by the court reporter, shall remain the property of the court reporter, unless
the terms of employment with the district court provide otherwise.



Rule 4016. Storage and Retention

(A)   Each judicial district shall make provision for the archiving, storage and
      retention of transcribed and untranscribed notes of testimony, rough draft
      transcripts, reporter and recorder log notes, tapes, other electronic or digital
      audio files, and any hardware, software, tools or dictionaries necessary for
      proper transcription.

(B)   Notes of testimony and other materials specified in subdivision (A) shall be
      retained in compliance with the Record Retention and Disposition Schedule
      with Guidelines adopted by the Supreme Court.

Comment: Each judicial district is responsible for the preservation of the transcript
production materials listed in Rule 4016(A) in a form that guarantees their
accuracy, authenticity, and accessibility. These materials must be protected from
loss arising from personnel turnover in the court, environmental hazards, or
unsecured access.

[Exhibits admitted into evidence are part of the court record and must be
maintained with the official court record in the appropriate filing office.

                                          24
Excluded here are drugs, weapons, and other dangerous materials kept in
secure locations by law enforcement for production on appeal or for a new
trial, or pending forfeiture or destruction order of the court. Original
materials shall not be maintained in the personal files of court reporting
personnel.]




                                      25